Case 1:19-cv-16882-NLH-AMD Document 9 Filed 05/14/20 Page 1 of 2 PageID: 56



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


                                         1:19-cv-16882 (NLH) (AMD)
   STEVEN D NEIL,
                                         MEMORANDUM OPINION & ORDER
                  Plaintiff,

         v.

   UNITED STATES
   FEDERAL BUREAU OF PRISONS,
   et al.,

                  Defendants.


APPEARANCES:

Peter William Till, Esq.
Law Offices Of Peter W. Till
105 Morris Avenue
Suite 201
Springfield, NJ 07081

     Attorneys for Plaintiff


Craig Carpenito, United States Attorney
Kristin Lynn Vassallo, Assistant United States Attorney
Office Of The U.S. Attorney
District Of New Jersey
970 Broad Street
Newark, NJ 07102

     Attorneys for Defendants


HILLMAN, District Judge

     WHEREAS, Defendants have filed a motion to dismiss

Plaintiff Steven Neil’s complaint, see ECF No. 6; and

     WHEREAS, counsel for Plaintiff wrote to the Court
Case 1:19-cv-16882-NLH-AMD Document 9 Filed 05/14/20 Page 2 of 2 PageID: 57



requesting a stay of the motion as there is “an exploration of

settlement underway.”     ECF No. 8; and

     WHEREAS, Defendants have consented to the stay of the

motion to dismiss, see id.,

      THEREFORE, IT IS on this        14th     day of May, 2020

     ORDERED that the request for a stay of the motion to

dismiss is granted.     The Clerk shall administratively terminate

the motion, ECF No. 6, subject to reopening by the Court if this

matter does not settle; and it is finally

     ORDERED that the parties shall file an update with the

Court no later than June 1, 2020 as to the status of settlement.


                                          s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    2
